DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9881622. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
Regarding claim 1, 9881622 teaches a method for generating audio content for an object based audio program (claim 1, a method for generating an object based audio program, said method including steps of), said method 5comprising: 
generating conditional rendering metadata corresponding to at least one object channel, wherein the conditional rendering metadata is indicative of at least a playback speaker array configuration (claim 1, generating conditional rendering metadata corresponding to at least one object channel, such that the conditional rendering metadata is indicative of at least one rendering constraint, based on playback speaker array configuration); 
determining a set of audio channels for the at least one object channel based on the 10conditional rendering metadata (claim 1, determining a set of audio channels including said at least one object channel); and 
generating the object based audio program such that said object based audio program is indicative of the set of audio channels and the conditional rendering metadata (claim 1, generating the 
wherein the play back speaker array configuration includes information regarding an elevation and a location of at least a speaker in the playback speaker array configuration (claim 1, where the playback speaker array includes at least one floor speaker, each said floor speaker has an assumed location in a plane of an assumed playback environment, the plane includes expected positions of listener's ears in the playback environment, and each said above-floor speaker has an assumed location in the playback environment above said plane).

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10388291. Although the claims at issue are not identical, they are not patentably distinct from each other. See above for an example of a similar rejection. 

Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10748547 in view of Mehta et al (US10388291). The claims of this application can be rejected using one or more claims of the patent in view of Mehta (whether alone or in combination). See above as an example rejection.

Claim Objections
Claims 1, 4, and 7 are objected to because of the following informalities:
Please change “play back” to “playback”
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 7, they both recite “the rendering constraint” without proper antecedent basis. 
Claims 5-6 and 8-9 are rejected as also being indefinite since they depend upon an indefinite parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robinson et al (US20140133683, hereinafter "Robinson") .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Robinson teaches a method for generating audio content for an object based audio program (¶11, method for an adaptive audio system that generates and renders an object based audio program), said method comprising:
generating conditional rendering metadata corresponding to at least one object channel (Fig. 6 and ¶127-128, conditional metadata for controlled renderings; the adaptive audio system renders both channel-based and object-based audio data), wherein the conditional rendering metadata is indicative of at least a playback speaker array configuration (¶40, metadata rendering based on playback environment);
determining a set of audio channels for the at least one object channel based on the conditional rendering metadata (¶61, audio object channels contain audio objects along with associated metadata wherein the metadata and audio objects are rendered according to the playback environment [abstract]); and

wherein the play back speaker array configuration includes information regarding an elevation and a location of at least a speaker in the playback speaker array configuration (¶127, Fig. 10, conditional metadata can contain profiles to control how the content is rendered to each channel wherein each channel corresponds to a speaker and Fig. 10 shows an example layout of recommended speaker locations).
Regarding claim 2, Robinson teaches wherein the object based audio program comprises of an encoded bitstream comprising of frames (¶83, the encoded bitstream comprises of frames). 
Regarding claims 4-5, they are rejected similarly as claims 1-2, respectively. The method of rendering can be found in Robinson (¶27, system and method for rendering of audio signals).
Regarding claims 7-8, they are rejected similarly as claims 1-2, respectively. The system of rendering can be found in Robinson (¶27, system and method for rendering of audio signals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US20140133683, hereinafter "Robinson") in view of Kraemer (US20080015867).
Regarding claim 3, Robinson teaches wherein the set of audio channels includes at least one speaker 20channel (¶60, speaker channels), and audio content of at least one speaker channel of the set of audio channels is indicative of sound captured at a spectator event (¶60, speaker channel can comprise of content such as dialog), 
Robinson fails to explicitly teach and audio content indicated by at least one object channel of the set of audio channels is indicative of commentary on the spectator event.
Kraemer teaches and audio content indicated by at least one object channel of the set of audio channels is indicative of commentary on the spectator event (¶11, 21, wherein the dialog can be from a sporting event [i.e. play-by-play or color commentary]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dialog audio (as taught by Robinson) for the dialog commentary channels (as taught by Kraemer). The rationale to do so is to substitute one well known audio channel content for another to yield the predictable result of having an audio channel for a variety of dialog including commentary from different viewpoints (Kraemer, ¶11).
Regarding claim 6, it is rejected similarly as claim 3. The method of rendering can be found in Robinson (¶27, system and method for rendering of audio signals).
Regarding claim 9, it is rejected similarly as claim 3. The system of rendering can be found in Robinson (¶27, system and method for rendering of audio signals).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651